DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a rotor shaft unit for a tidal system, the tidal system having a main frame having an opening, a rotor, and a housing connected to the rotor as recited by independent claim XX, the rotor shaft unit comprising:
a rotor shaft configured to support the rotor and the housing, the rotor shaft having a first end portion configured to be received in the opening of the main frame, 
at least one bearing unit for rotatably supporting the housing for rotation relative to the rotor shaft, and 
a sleeve configured to be mounted in the opening of the main frame in a rotationally fixed manner and to receive the first end portion of the rotor shaft and be connected to the first end portion of the rotor shaft by a friction connection.

With respect to claim 15 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a tidal system as recited by independent claim 15, comprising:
a main frame including an opening; 
a sleeve mounted in the opening, the sleeve having an inner surface, the inner surface having a diameter decreasing in a first direction; 
a rotor and a housing attached to the rotor, 
a rotor shaft having a first end mounted in the sleeve and a second end extending into the housing, the first end having an outer surface, the outer surface of the first end having a diameter decreasing in the first direction, 
at least one bearing supporting the housing on the second end of the rotor shaft for rotation relative to the rotor shaft, and 
means for biasing the rotor shaft relative to the sleeve to hold the outer surface of the first end against the inner surface of the sleeve to increase friction between the outer surface of the first end and the inner surface of the sleeve.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832